OPINIÓN CONCURRENTE DEL
JUEZ PRESIDENTE SR. DEL TORO
Dada la trascendencia de las conclusiones a que se llega en la opinión que sirvió de base para revocar la sentencia apelada y absolverse al acusado, considero un deber expresar separadamente mi criterio.
Estoy conforme con la revocación porque estimo que “la Legislatura no podía delegar en el Departamento de Sanidad ]a facultad de aprobar un reglamento castigando como delito *274la venta en general de artículos falsamente rotulados. Esto es un delito por sí mismo y no un mero asunto administra-tivo o la provisión de detalles.” Opinión de la corte emitida por el Juez Asociado Sr. Wolf.
Pero no puedo estar conforme en que la Legislatura por sí misma no hubiera tenido facultad para aprobar una ley similar a la regia que sirvió de base para declarar culpable al acusado en este caso. Si el criterio de la opinión preva-leciera, habría que declarar, a mi juicio, inconstitucional la Ley Nacional de Alimentos y Drogas.
La salud del pueblo, la garantía de la comunidad, exigen que se considere penable el solo hecho de la venta del ali-mento o droga adulterados, como el único medio eficaz, quizá, de impedir y castigar violaciones semejantes a la perseguida en este caso, que a veces cuestan la vida a los ciudadanos. Se ha resuelto que:
“La intención signe el acto. La verdadera interpretación de la ley de alimentos y drog’as es que el comerciante o fabricante vende un, artículo a su propio riesgo y que está obligado a entender los in-gredientes del producto.” United States v. Hobart, et al., Circuit Court, S. D. New York November 15, 1910.
“Un alimento o droga que esté adulterado o erróneamente rotu-lado es algo ofensivo que amenaza la salud del ciudadano y por tanto está sujeto a que se incauten de él y sea confiscado independiente-mente de los actos o conocimiento del dueño o reclamante de tal ali-mento o droga. La cuestión de intención no forma parte del caso.” United States v. Five Boxes of Asafoetida, 181 Fed. 561.
“Bn ninguna parte de la ley (Federal Food and Drug Act) se requiere prueba de intención mediante el uso de las palabras ‘a sa-biendas,’ o ‘voluntariamente’ o similares. Destruiría la ley y la anu-laría enteramente el permitir que la intención de la persona que la infringe fuese considerada como una defensa.” United States v. 36 Bottles of London Dry Gin, 210 Fed. 271.
“Prueba de la ausencia de conocimiento por parte del comerciante de que un artículo es obnoxio a alguna disposición de la ley, es sola-mente una defensa cuando se compra el artículo a algún fabricante y se obtiene una garantía de tal fabricante de que el artículo cumple con los requisitos de la ley.” United States v. Mayfield, et al., 177 *275Fed. 765. Véase “Federal Food and Drugs Act and Decisions,” compiladas por C. A. G-winn, bajo la dirección del “Solicitor General” de los Estados Unidos, Washington, 1914.
Esta última decisión indica el camino que deben seguir los que compran para revender artículos que no pueden exa-minar por sí mismos.
Estoy autorizado para decir que el Juez Asociado gr. Hutchison está conforme con esta opinión.